Citation Nr: 1827663	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability to include mitral valve prolapse, an old myocardial infarction, and coronary artery disease (CAD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This case comes before the Board of Veterans' Appeals (the Board) from a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans' Law Judge in March 2010.  A transcript of the hearing has been associated with the Veteran's claims file. 

The claim for entitlement to service connection for a heart disability was previously remanded by the Board in December 2010, February 2013, July 2013, November 2015, and October 2016.  The claim was also remanded by the United States Court of Appeals for Veterans Claims (Court) in June 2015.  The November 2015 remand came after the Court remand and was to obtain additional development.  The October 2016 remand was necessary to obtain additional development of records the Veteran had identified.  The requested development was performed and the matter is before the Board once again. 

The October 2016 remand also involved the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  This issue was remanded in accordance with the holding of Manlincon v. West, 12 Vet. App. 238 (1999).  It instructed the RO to respond to the Veteran's notice of disagreement with a rating decision denying entitlement to a TDIU.  The Veteran was granted a TDIU upon remand.  The Veteran has not perfected an appeal to the Board of any element of rating decision granting a TDIU, thus this issue is not before the Board. 




FINDINGS OF FACT

The Veteran's claimed heart disability was not shown in service or manifest to a compensable degree within the first post-service year, was not shown for many years following service, and is not etiologically related to an event, disease, or injury of service origin. 


CONCLUSION OF LAW

The Veteran's heart disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

The Veteran's claim was remanded in October 2017 to obtain updated treatment records.  These records were obtained and associated with the Veteran's claims file.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities including arteriosclerosis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  CAD is considered an arteriosclerotic disease. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2017).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran has filed a claim for service connection for a heart disability.  This claim was initially characterized as one for a mitral valve prolapse.  However, upon reviewing the record, the Board has also considered whether service connection is warranted for any heart disability, to include CAD, an old myocardial infarction, and a mitral valve prolapse. 

The Veteran was diagnosed with CAD and an old myocardial infarction in 2007 based on an EKG.  This was a valid diagnosis supported by the record and satisfies the first Hickson prong for service connection, a current disability. 

The Veteran was also diagnosed with a mitral valve prolapse in 1987.  The February 2016 examiner indicated that this was likely a false diagnosis due to imprecise equipment based on later, more advanced scans that did not find a mitral valve prolapse.  There is no competent evidence that this condition has existed during the period on appeal, and thus the weight of the evidence is against finding it is a current disability.  Therefore, service connection cannot be granted for a mitral valve prolapse.  

The Veteran has indicated that he believes his CAD is related to his service because he had episodes of shortness of breath and tightness in his chest while in service.  These episodes were documented in a January 1977 service treatment record (STR).  The Veterans lay statements and medical documentation of these episodes are sufficient to satisfy the second element of service connection, an event or injury in service that may be related to the current disability. 

Therefore, the remaining inquiry is whether there is a causal nexus between the event in service and the current disability.  This prong can be satisfied either by a presumption or by competent medical evidence.  The relevant presumption in this case would be that based on a chronic disease, as CAD is considered an arteriosclerotic disease, which is class of chronic disease under 38 C.F.R. § 3.309.  

If the CAD had occurred within one year of separation from active service a causal nexus would be presumed.  However, here there is no evidence of CAD within one year of the Veteran's separation of service.  Instead it was not diagnosed until 2007.  The first indication of any heart condition in the record was in 1987, as noted above, when the Veteran was thought to have a mitral valve prolapse.  However, subsequent examination did not repeat this finding and the February 2016 examiner indicated it was more likely than not that this was a false positive.  Moreover, the February 2016 examiner indicated that there is no correlation between a mitral valve prolapse and CAD.  Therefore, the existence of a mitral valve prolapse seven years after service still would not indicate the existence of CAD within one year of service.  Thus the weight of the evidence is against finding that CAD existed within the first post-service year and the presumption for chronic diseases does not attach.  

The Veteran's old myocardial infarction was not noted until 2007 and is not indicated in the record prior to that period.  Notably, there was a 1990 echocardiogram that was normal.  This would indicate the "old myocardial infarction" would have occurred between that echocardiogram and the 2007 diagnosis.  Thus the weight of the evidence is against finding the Veteran's myocardial infarction occurred in the first post-service year, and the presumption for chronic diseases does not attach for the old myocardial infarction.  

The Board has considered whether the presumption related to chronicity of symptoms is relevant to this claim; however, it has concluded that based on the record, it is not.  The Veteran's June 1990 VA examination indicates that the Veteran's reported symptoms of a heart disease did not begin until three months prior to a 1987 examination that indicated a possible mitral valve prolapse.  This seven-year gap between symptomatology makes the presumption related to chronicity of symptoms inapplicable.  

Since no presumption attaches, the Board will consider if there is competent evidence that the events in service were at least as likely as not related to the Veteran's service.  The Veteran is not competent to provide medical testimony of this complexity, therefore, the Board will not consider his testimony probative to the existence of a causal nexus.  However, his testimony is considered as far as his description of the events in service.  When asked to provide an opinion as to whether these events were at least as likely as not related to the Veteran's current CAD or old myocardial infarction, the February 2016 VA examiner indicated that they were less likely than not related.  

The examiner supported this opinion with a medical rationale that indicated that the Veteran's described episodes were more likely than not related to anxiety, than a heart disability.  The examiner also noted that given the Veteran's young age at the time, it was unlikely that these symptoms were related to a heart disability.  Further, he noted that if they were, he would expect the current nature of his CAD would manifest in more than equivocal evidence of CAD.  That is to say that Veteran's 2007 diagnosis of CAD did not indicate a severity of the condition that had existed since 1980.  This is consistent with the notations on the Veteran's separation physical that indicated a normal heart.  Furthermore, it is consistent with notations of the Veteran having adjustment disorder with anxiety in his VA treatment records.  Thus, the Board finds the weight of the evidence is against finding that there is a causal nexus between the Veteran's in-service events and current diagnoses of an old myocardial infarction and CAD. 

In summary, the Board finds that the evidence indicates it is at least as likely as not that the Veteran has the heart disabilities of CAD and an old myocardial infarction.  However, the weight of the evidence shows it is less likely than not that those conditions are causally or presumptively related to the Veteran's military service.  As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for his heart disabilities, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C. § 5107.  




ORDER

Entitlement to service connection for a heart disability to include mitral valve prolapse, an old myocardial infarction, and CAD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


